IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-72,100-02


                          EX PARTE JAMIE L. STEWART, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 12103A IN THE 21ST DISTRICT COURT
                           FROM WASHINGTON COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of attempted capital

murder and sentenced to fifty years’ imprisonment. His conviction was affirmed by the Fourteenth

Court of Appeals in Stewart v. State, No. 14-97-00568-CR (Tex. App.—Houston [14th Dist.] June

3, 1999)(not designated for publication).

        On June 13, 2018, this Court remanded this application to the trial court for findings of fact

and conclusions of law. On November 27, 2018, the trial court signed findings of fact and
conclusions of law that were based on the affidavit from trial counsel. The trial court recommended

that relief be denied.

        Based on the trial court’s findings of fact as well as this Court’s independent review of the

entire record, we deny relief.

Filed: January 9, 2019
Do not publish